DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 6/6/2022. 

Allowable Subject Matter
2. 	Claims 16-17 and 20-30 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference:  Hristov, et al. (EP 2 410 008 A1) as listed on the IDS dated 8/27/2020.
Hristov et al. teach a polypropylene composition comprising polypropylene, fillers, a heterophasic propylene copolymer (HECO), plastomers, and fillers [0027], wherein the HECO is present in an amount of preferably from 55 to 75 wt% [0079], wherein the plastomer is present preferably from 5 to 25 wt% [0079], wherein the inorganic filler is present in an amount of preferably from 8 to 28 wt% [0079], wherein the xylene cold soluble (XCS) fraction of the HECO is preferably 22 wt% to 45 wt% [0033], and wherein the intrinsic viscosity (IV) of the HECO is preferably at least 2.3 dl/g [0051]. 
Hristov et al. do teach or fairly suggest the claimed polypropylene composition, wherein the composition comprises, in particular, the claimed HECO2.  Hristov et al. are further silent on the melt flow rate properties of the HECO2. Hristov et al. do not particularly teach the amount of the XCS fraction and are further silent on the intrinsic viscosity (IV) of the XCS fraction of the polypropylene composition (C). Applicant demonstrated that the polypropylene composition comprising the claimed HECO2 results in an unexpected improvement in adhesion performance which relates to an improvement in the paintability of the polypropylene composition (Tables 3-5).
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 
	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763